DETAILED ACTION
Legal Basis of Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Action is in response to the Amendment filed January 27, 2022.  Claims 1, 5-6, 8 and 12-13 have been amended.  Claims 1, 4-8 and 11-14 are pending and have been examined in this application. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed applications, Application Nos. 61/442,745, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Application at least does not disclose customizing, by the access point, a prerequisite activity based on the portable identifier; sending, by the access point, instructions to the portable computing device to present information associated with the customized prerequisite activity; sending, by the access point, the portable identifier to the portable computing device; sending, by the access point, to the coupon server, one or more offer selection criteria selected based on the portable identifier, the one or more offer selection criteria comprising information input by a user during the prerequisite activity, the coupon server having received the portable identifier by the client device sending the portable identifier to the coupon server.  Whereas, parent Application Nos. 16/217,862, 15/904,060, 15/644,460, 15/400,849, 9,727,889, 14/639,732, 13/396,553 at least do not disclose the coupon server having received the portable identifier by the client device sending the portable identifier to the coupon server.
	Therefore, as the present application is a nonprovisional and continuation of the prior-filed applications, and the claims are not supported by the disclosure of the applications, the current claims, 1, 4-8 and 11-14 of present application do not receive priority to the filing date of provisional Application No. 61/442,745 and parent Application Nos. 16/217,862, 15/904,060, 15/644,460, 15/400,849, 9,727,889, 14/639,732, 13/396,553.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 8 recite the subject matter “the coupon server having received the portable identifier by the client device sending the portable identifier to the coupon server.”  The specification states that “[a]lternatively, the access point may send the portable identifier to the client device, and the client device may then send the portable identifier to the coupon server” published specification [0094]. This does not describe that the coupon server sends the portable identifier to the coupon server.  Accordingly this is directed to impermissible new matter.  Claims 4-7 and 11-14 by being dependents of claims 1 and 8 respectively are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8 and 11-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7-8 and 14 recite the limitations “the coupon server” in lines 32, 29 and 30 respectively.  There is insufficient antecedent basis for the limitations in the claims.  Claims 4-7 and 11-14 by being dependents of claims 1 and 8 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1, 4-8 and 11-14 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a non-transitory computer-readable storage medium, which falls within the four statutory categories of invention.
	Although, claim 1 is directed towards a statutory category of invention, the claim, however, recites an abstract idea.  The limitations that set forth the abstract idea are: customizing, a prerequisite activity based on a portable identifier; sending, instructions to present information associated with the customized prerequisite activity; receiving input; sending, the portable identifier; sending, one or more offer selection criteria selected based on the portable identifier, the one or more offer selection criteria comprising information input by a user during the prerequisite activity, having received the portable identifier sending the portable identifier; selecting a coupon offer and sending data representing a coupon that is associated with the selected coupon.  These limitations comprise commercial interactions including advertising, marketing or sales activities or behaviors; as well as managing personal behavior including following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements, wirelessly detecting, at the access point, a portable identifier received from a portable computing device upon the portable computing device coming within a communications range of the access point, the portable identifier comprising one or more of: a passive NFC tag, an active NFC identifier transmitted by a portable computing device, or a Bluetooth MAC identifier, which amounts to insignificant extra-solution activity because such activity is mere data gathering, as well as selecting particular data source or type of data to be manipulated.  See MPEP 2106.05(g).  While, the limitations referring to by the access point; by the access point, to the portable computing device; from the portable computing device at the access point;  by the access point; to the portable computing device; by the access point, to the coupon server; the coupon server; by the client device, to the coupon server; the coupon server, electronic data to the portable computing device, are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract ides and/or instructions to implement the abstract idea on a computer.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activity and applying the abstract idea by a computing device via an access point is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations that amount to insignificant extra-solution activity to the judicial exception and merely uses a computer as a tool to perform the abstract idea.  Viewing these limitations individually, the detecting, at the access point, a portable identifier received from a portable computing device upon the portable computing device coming within a communications range of the access point, the portable identifier comprising one or more of: a passive NFC tag, an active NFC identifier transmitted by a portable computing device, or a Bluetooth MAC identifier, amounts only to necessary data gathering.  Furthermore, the courts have recognized performing repetitive calculations; receiving, processing, and storing data; electronic recordkeeping; automating mental tasks and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II.  Further still, wirelessly detecting, at an access point, a portable identifier of a portable computing device upon the portable computing device coming within a communications range is well-known, routine and conventional in the art.  See at least Ankaiah et al. (US 20100293250 A1); Chang et al.(US 20100120398 A1); Greenfield (US 20120088476 A1); Liu et al. (US 20120201201 A1); Ullah et al. (US 20130128755 A1); Yuan et al. (US 8559455 B1); Roeding et al. (US 10255614 B2); Inoue et al.(US 20090074187 A1).  Moreover, the limitations generically, referring to an access point, a portable computing device; portable identifier, a server and electronic data, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, 4 is directed towards managing personal behavior; claim 5 sets forth selection criteria; claims 6-7 entail commercial interactions/business relations with the use of generic computer components.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 8, 11-14 suffer from substantially the same deficiencies as outlined with respect to claims 1, 4-7 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn (US Publication 2014/0033288) in view of Horowitz (US Publication 2013/0085835).
A.	In regards to Claims 1 and 8, Wynn discloses a computer-readable storage medium and method comprising:
	wirelessly detecting, at the access point, a portable identifier received from a portable computing device upon the portable computing device coming within a communications range of the access point, the portable identifier comprising one or more of: a passive NFC tag, an active NFC identifier transmitted by a portable computing device, or a Bluetooth MAC identifier; Wynn [0120: network device may comprise an access point which allows the digital device to communicate with the authentication server, the DNS server, and the access controller over the local area network. The digital device may comprise a laptop, mobile phone, camera, personal digital assistant, or any other computing device; 0189: a user with a digital device enters an area located near the network devices. In one example, the network devices are separate access points which may each be used to establish communication between the digital device and the communication network; 0502: access indication may be provided by the venue attendee device to the virtual network communication module. In one example, a client on the venue attendee device may provide the access indication when the venue attendee device connects and/or scans one or more wireless network(s). The client on the venue attendee may provide a wireless network identifier (e.g., SSID or BSSID) as well as a venue attendee identifier (e.g., a unique identifier, MAC address, notification identifier, location information, and/or other address information); 0498: the venue attendee accesses the wireless network utilizing the curated wireless network, the venue attendee device provide a device or client identifier];
	customizing, by the access point, a prerequisite activity based on the portable identifier; Wynn [0498: virtual network server (e.g., the client interaction module) may compare the device or client identifier received from the venue attendee device to the conditions to determine if the venue attendee is to receive one or more predetermined notification messages (e.g., offering greater discounts or providing information that is not for general distribution)];
	sending, by the access point, instructions to the portable computing device to present information associated with the customized prerequisite activity; Wynn [0498: digital devices may receive different notification messages and/or customer experience interfaces. For example, different hardware or operating systems of the digital device may receive notification messages and/or customer experience interfaces; 0045: delivering the one or more notification message and the one or more customer experience interface to the digital device thereby enabling a user to view and engage at least one of the one or more notification messages];
	receiving input from the portable computing device at the access point; Wynn [0501: allow the venue attendee device to auto-fill forms, click buttons, check boxes, click-through pages, and/or automatically provide inputs to web pages to provide to the access point];
	sending, by the access point, the portable identifier to the portable computing device; Wynn [0036: receiving, by the mobile device, a network identifier associated with the network device];
	Wynn does not specifically disclose, sending, by the access point, to the coupon server, one or more offer selection criteria selected based on the portable identifier, the one or more offer selection criteria comprising information input by a user during the prerequisite activity, the coupon server having received the portable identifier by the client device sending the portable identifier to the coupon server; this is disclosed by Horowitz [0017: at a sensor coupled to the point-of-sale terminal, receiving a wireless signal from a mobile device, the wireless signal carrying token data, locating an identifier based on the token data, sending a request over a network to a coupon server, the request comprising the identifier; 0018: the identifier is one of an account identifier, device identifier, or payment identifier specified in the token data; the portion of the token data sent to the payment server is the identifier sent to the coupon server; 0080: coupon server may receive item identifiers, for instance, via the proximity interface and/or backend interface of the terminal; 0092: terminal sends item identifiers and, if necessary, other basket data along with the coupon identifiers to a coupon server. The coupon server identifies eligibility criteria and offer terms for each coupon identifier in the set];
	the coupon server selecting a coupon offer and sending electronic data representing a coupon that is associated with the selected coupon to the portable computing device.  This is disclosed by Horowitz [0021: receiving, from the coupon server, data describing one or more digital coupons associated with the particular Near Field Communication token; 0116: server uses the mobile device identifier to identify a set of one or more coupons for the customer; set of coupons may be selected with assistance from the coupon server; 0082: the coupon server is configured to send instructions to the mobile device that cause the mobile device to display an interface for the customer to select coupons, or to otherwise filter a set of coupons];
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Wynn with the teachings from Horowitz with the motivation to provide a technique and mechanisms for utilizing a consumer's mobile device to apply digital coupons at a point of sale.  Horowitz [0014].
B.	In regards to Claims 4 and 11, Wynn discloses, wherein the prerequisite activity is tailored to the user, based on, at least in part, previous interaction with the access point, purchase history, or preference data.  Wynn [0062: detect an engagement with the default notification message and provide, based on the detection, a predetermined customer experience interface to the at least one of the one more venue attendee].
C.	In regards to Claims 5 and 12, Wynn discloses, wherein the one or more offer selection criteria comprise one or more of: one or more offer identifiers that were randomly selected by the access point, location data for the access point, an access point identifier.  Wynn [0273: targeted advertising may be directed to the digital device depending on the location of the user or the user's proximity to goods and services; 0455: customer may engage with the notification message (e.g., click on or select the message) and receive one or more customer experience interfaces, which may allow the customer to rate a service, leave feedback or public comments, view a web page, receive offers].
D.	In regards to Claims 6 and 13, Wynn discloses, wherein the electronic data representing the coupon causes a coupon application executing at the portable computing device to display information about the coupon on the portable computing device. Wynn [0452: upon selecting the notification interface on the venue attendee device, the venue attendee may view the notification message; 0454: notification message may include an offer, an advertisement, coupon, or any other information].
E.	In regards to Claims 7 and 14, Wynn does not specifically disclose, wherein the one or more instructions, when executed by the one or more computing devices, cause: at the coupon server, adding the coupon for a consumer product to one or more store loyalty accounts associated with the user. This is disclosed by Horowitz [0125: coupon server also makes digital coupons for various offers available to users by saving information identifying the digital coupons that have been requested by each user to one or more accounts associated with the user. The user may then provide a retailer with an identifier for the account, such as a store loyalty account].  The motivation being the same as stated in claim 1.


Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. § 112 rejection are moot in light of Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1 and 8. 
Applicant's other filed arguments have been fully considered but have not been found persuasive.
A.	Regarding the 35 U.S.C. § 101 rejection Applicant argues that the claims do not recite an abstract idea because they require a particular combination of technical interoperation among machines (pp 7-9).  The Examiner respectfully disagrees.  As Applicant points out independent claim 1 recites instructions executed by an access point that functions as a part of a coupon distribution system for providing personalized coupons to targeted users.  “At the access point,” “by the access point,” “to the coupon server” are equivalent to adding the words “apply by” in conjunction with the abstract idea.  Thus, it is evident the claim is directed to the abstract grouping of Certain Methods of Organizing Human Activity with merely the use of these machines to implement the abstract idea.
	Applicant argues that the claims as a whole integrate any judicial exception into a practical application (pp 9-11). The Examiner respectfully disagrees.  The claims are directed to an abstract idea and do not provide any additional elements that integrate the abstract idea into a practical application.  The additional elements amount to insignificant extra-solution activities and merely using computing components to apply the abstract idea.  Applicant’s claims do not describe a solution to a technological problem neither do the claims purport to solve a technical or computer related problem, neither does the specification describe or even suggest any technical problem that the invention seeks to resolve or improve upon.  Applicant alludes to distributing coupons to those users who expressed an interest would save the network bandwidth and the computing resources required for distributing digital coupons.  That being the case any coupon distribution that is not done continuously would also save network bandwidth.  This is akin to saying turning on the computer only when it’s being used would save electricity.  Thus, without the invention describing specifically how it proffers to save bandwidth it cannot be inferred that this is an intended improvement of Applicant’s invention. 
	Applicant submits that the claims include several specific features representing significantly more than the abstract idea (pp 11-13). The Examiner respectfully disagrees.  Requiring the use of hardware and software to accomplish computing tasks do not make limitations go beyond the abstract idea.  It is well understood that simply applying abstract ideas by computer components is not a practical application of the abstract idea, or an inventive concept that would amount to significantly more.  See at least, TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea).
	Applicant contends that there is no factual support for the conclusion that any of the specific features of the independent claims were well-known, routine, and conventional at the time of Applicant's invention, which is not enough to meet the Berkheimer standard.  The Examiner respectfully disagrees, as the 101 analysis has listed several publications which attest to the additional elements of the abstract idea being well understood, routine and conventional before the time of Applicant’s invention.  See 101 analysis above.
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.
	Applicant’s arguments regarding the priority date of the prior art references are not persuasive because the application does not receive priority to the filing date of provisional Application and parent Applications.  See 112 rejection above.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).